            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




YVETTE JACKSON,                    CV 18-08176-DSF (PLA)
      Plaintiff,
                                   Order to Show Cause re
                v.                 Sanctions

KAISER PERMANENTE, et al.,
       Defendants.



   Neither “lead counsel” Randy H. McMurray nor “lead counsel”
Susan Sabry have responded to the Court’s several
communications concerning the fact that Ms. Sabry is not a
member of the Bar of the Central District of California. It appears
Ms. Sabry is no longer affiliated with McMurray Henriks LLP.
Ms. Sabry’s appearance without applying for membership was
inappropriate. The failure of both Mr. McMurray and Ms. Sabry
to respond to the Court’s communications (or for the firm to fail to
forward the Court’s communications to Ms. Sabry) is
unacceptable.

   McMurray Hendricks LLP and Randy McMurray are ordered to
show cause in writing no later than April 12, 2019 why they
should not each be sanctioned in the amount of $250 for this
conduct. Taking the appropriate action to terminate Ms. Sabry as
counsel no later than April 12, 2019 will be an acceptable response
to the Order to Show Cause. Failure to respond with an


CC: ATTORNEY ADMISSIONS
acceptable explanation or to take the appropriate action will result
in the sanctions being imposed.

     IT IS SO ORDERED.


Date: April 9, 2019                  ___________________________
                                     Dale S. Fischer
                                     United States District Judge




                                 2
